                                                    United States District Court
                                                    Central District of California
                                                                                                                                         JS-3

                                                                       Docket No.               SA CR 17-185-PSG
UNITED STATES OF AMERICA vs.

                                                                       Social Security No. 8          6     9     1
Defendant      ALLAN JESSIE CHANCE
      Chance, Alan Jessie (T/N); Chance, Alan J.;
      Chance, Alan; Chance, Alen; Pearson, Allan;                      (Last 4 digits)
akas: Pearson Alan; Rhodes, Alan



                                                                                                                  MONTH   DAY     YEAR
                                                                                           person on this date.   02       24      2020
          In the presence of the attorney for the government, the defendant appeared in


 COUNSEL                                                             CJA Kenneth Reed
                                                                       (Name of Counsel)

                                                                                                              NOLO    ~
   PLEA         ❑X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~                    NOT
                                                                                                           CONTENDERE   GUILTY
                                                                                                                   of:
  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses)

                                                                                                  in One of the
                 Conspiracy to Commit Mail Fraud in violation of Title 18 U.S.C.§ 1349,as charged
                Indictment.
                                                                                                                                    cause to the
JUDGMENT        The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient
                                                                 Court  adjudged  the defendant guilty as charged and convicted and ordered that:
AND PROB/       contrary was shown, or appeared to the Court,the
                                                           1984, it is the judgment  of the Court that the defendant  is hereby committed to the
  COMM          Pursuant to the Sentencing Reform Act of
  ORDER         custody of the Bureau of Prisons to be imprisoned  for a term of: 12  months  and 1 day.


It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate ofnot less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $74,502.67 pursuant to Title
18 U.S.C. § 3663A.

The amount of restitution ordered shall be paid as set forth on the list attached to this judgment. If the
defendant makes a partial payment,each payee shall receive approximately proportional payment unless
another priority order or percentage payment is specified.

The Court finds from a consideration of the record that the defendant's economic circumstances allow
for a full and immediate payment of restitution.

The defendant shall comply with General Order No. 18-10.

Pursuant to Guideline Section SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine in addition to
restitution.
                                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                         Page 1
CR-104(wpd 10/18)
  USA vs.   ALLAN JESSIE CHANCE                           Docket No.:   SA CR 17-185-PSG


 Upon release from imprisonment,the defendant shall be placed on supervised release for a term ofthree
(3) years, under the following terms and conditions:

 1.     The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and General Order 18-10, including the conditions of probation and supervised
        release set forth in Section III of General Order 18-10.
 2.     During the period of community supervision, the defendant shall pay the special assessment and
        restitution in accordance with this judgment's orders pertaining to such payment.
 3.     The defendant shall cooperate in the collection of a DNA sample from the defendant.
 4.     The defendant shall apply all monies received from income tax refunds, lottery winnings,
        inheritance, judgements and any anticipated or unexpected financial gains to the outstanding
        Court-ordered financial obligation.
 5.     The defendant shall not engage,as whole or partial owner,employee or otherwise,in any business
        involving loan programs, loan modification programs, telemarketing activities, investment
        programs, or any other business involving the solicitation of funds or cold-calls to customers
        without the express approval of the Probation Officer prior to engagement in such employment.
        Further, the defendant shall provide the Probation Officer with access to any and all business
        records, client lists and other records pertaining to the operation ofany business owned,in whole
        or in part, by the defendant, as directed by the Probation Officer.
 6.     The defendant shall not obtain or possess any driver's license, Social Security number, birth
        certificate, passport,or any other form ofidentification in any name other than the defendant's true
         legal name; nor shall the defendant use,for any purpose or in any manner,any name other than his
        true legal name and identity without the prior written approval ofthe Probation Officer.

 The drug testing condition mandated by statute is suspended based on the Court's determination that the
 defendant poses a low risk of future substance abuse.

 It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
 Prisons at or before 12 noon, on April 10,2020.In the absence of such designation, the defendant shall
 report on or before the same date and time, to the United States Marshal located at the United States
 Court House, 411 West Fourth Street, Santa Ana, California 92701-4516.

 Based on the Government's motion,all remaining counts are ordered dismissed as to this defendant only.

 The bond is hereby exonerated upon self surrender.

 The defendant is advised of the right to appeal.




                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                Page 2
 CR-104(wpd 10/I8)
USA vs.     ALLAN JESSIE CHANCE                                                            Docket No.:     SA CR 17-185-PSG



In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
                                                                                                                     or            period of
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce extend the
                                                      period or within the maximum  period permitted  by law, may issue a warrant and revoke
supervision, and at any time during the supervision
supervision for a violation occurring during  the supervision period.




           Date
                   a~iL/~~
                    —~                                                     U. S. District Judge
                                                                                                                                   or other qualified officer.
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal

                                                                           Clerk, U.S. District Court




                                                                    BY
           Filed    ate                                                       Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant must not commit another federal, state, or local                9.  The defendant must not knowingly associate with any persons engaged
      crime;                                                                            in criminal activity and must not knowingly associate with any person
 2.   he defendant must report to the probation office in the federal                   convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a                 officer. This condition will not apply to intimate family members,unless
      sentence of probation or release from imprisonment, unless                        the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                      that the restriction is necessary for protection of the community or
 3.   The defendant must report to the probation office as instructed by                rehabilitation;
      the court or probation officer;                                               10. The defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly leave the judicial district                      purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation                  controlled substance, or any paraphernalia related to such substances,
      officer;                                                                              except as prescribed by a physician;
 5.   The defendant must answer truthfully the inquiries ofthe probation            l 1.    The defendant must notify the probation officer within 72 hours ofbeing
      officer, unless legitimately asserting his or her Fifth Amendment                     arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;                  12.     For felony cases,the defendant must not possess a firearm, ammunition,
 6.   The defendant must reside at a location approved by the probation                     destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before         13.     The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                         enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                       permission of the court;
 7.   The defendant must permit the probation officer to contact him or             14.     As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation                     persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and                     those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                                      confirm the defendant's compliance with such requirement and to make
 8.   The defendant must work at a lawful occupation unless excused by                      such notifications;
      the probation officer for schooling, training, or other acceptable            15.     The defendant must follow the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days                       implement the orders of the court, afford adequate deterrence from
      before any change in employment or within 72 hours of an                              criminal conduct,protectthepublicfromfurthercrimesofthedefendant;
      unanticipated change;                                                                 and provide the defendant with needed educational or vocational
                                                                                            training, medical care, or other correctional treatment in the most
                                                                                            effective manner.




                                                     JUDGMENT &PROBATION/COMMITMENT ORDER                                                                      Page 3
CR-104(wpd 10/18)
USA vs.     ALLAN JESSIE CHANCE                                               Docket No.:     SA CR 17-185-PSG



    ❑       The defendant must also comply with the following special conditions (set forth below).


          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th)day after the date of the judgment under 18 U.S.C. § 36120(1). Payments may be subject
to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
for offenses completed before April 24, 1996.

          if all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendants mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by l8 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

          Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to al I assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.



          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment ofall personal expenses. Records ofall other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDCMEN7'&PROBATION/COMMITMENT ORDER                                                         Page 4
                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                    to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                              By
           Date                                                      Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.
                                                                    Clerk, U.S. District Court




           Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release,[understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

        These conditions have been read to me. [fully understand the conditions and have been provided a copy of them.


       (Signed)
               Defendant                                                           Date




                    U. S. Probation Officer/Designated Witness                     Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 5
